Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 5 – 8, 10, 12, 14 – 17, 19, 21, 24, 25, 28 – 33, and 35 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed to a method and system for improving a network by receiving and analyzing information pertaining to a network design located at one or more customer sites.  Utilizing this information and analysis, the method and system determines an improvement suggestion and provides a graphical user interface having a plurality of tabs, i.e. a performance tab and a suggestion tab, in order to allow for review of the information contained in each tab and selection of the suggested improvement and having a software defined networks (SDN) tool implement the suggestion.  The prior art of record, although teaches that network monitoring and improvement is known in the art, fails to teach, suggest, or render obvious to provide a system and method wherein a single graphical user interface is configured to display a performance and suggestion tab and allowing for the specific interaction for a user in order to implement an improvement suggestion for an installed network design providing telecommunication products at customer sites.  Although the prior art of record teaches that graphical user interfaces are known and tabs are known, the prior art of record fails to teach, suggest, or render obvious to provide a performance tab and a suggestion tab in order to allow a user to implement the improvement by the SDN tool nor does the prior art of record disclose that a single graphical user interface is used as the prior art of record discloses that a plurality graphical user interfaces each provided at each device at each customer location. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Dumarot et al. (US Patent 6,059,842); Underwood (US Patent 6,601,233 B1); Network World (How to keep your network in tip-top health; Using any one of the six net management suites in this review will help diagnose and cure network ills) – which are directed towards improving the performance of a network environment based on analyzed monitored performance information
Green et al. (US Patent 6,584,414 B1) – which is directed towards disclosing that graphical user interface tabs are well-known in the art
Dechovich (WO 2010/084479 A2) – which is directed towards monitoring and enhancing the performance of computer applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/22/2021